DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
 2. The amendment to the title of the invention filed on 01/29/2021 has been acknowledged by the examiner.
Terminal Disclaimer
3. The terminal disclaimer filed on 01/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. PAT. No. 10,594,948 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
4. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 Claim 1 (currently amended): in the preamble of claim 1 insert a colon (:) after the word comprising.

Claim 11 (currently amended): in the preamble of claim 11 insert a colon (:) after the word comprising.


Allowable Subject Matter
5. Claims [1-2, 4-12 and 14-20] are allowed.
6. The following is an examiner’s statement of reasons for allowance: none of the prior arts on the record teaches or reasonably suggests: An imaging device comprising: the pixel includes a signal detection circuit electrically connected to the photoelectric converter, the signal detection circuit detecting the signal charge; in conjunction with the other limitation of the claim.

Claims 2 and 4-10 are allowed due to their direct or indirect dependency on claim 1. 

Claims 12 and 14 – 20 are allowed due to their direct or indirect dependency on claim 11. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698